J-A04017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MICHAEL GIBBONS

                            Appellant                No. 2647 EDA 2015


         Appeal from the Judgment of Sentence dated March 27, 2015
            In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0007309-2013

BEFORE: SHOGAN, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY SOLANO, J.:                              FILED JULY 26, 2017

        Appellant Michael Gibbons appeals from the judgment of sentence

entered following his jury trial convictions for first-degree murder and

criminal conspiracy.1 We affirm.

        The evidence presented at trial established that Appellant and Lamar

Ogelsby murdered Robert Rose. In mid-November 2006, Rose and his

girlfriend, Tamia Hill, purchased a vehicle from Ogelsby, and the car had

begun to malfunction. In the early morning of December 24, 2006, Rose

arrived at Tamia Hill’s townhouse apartment under the influence of drugs

and alcohol. Tamia Hill’s brother, Troy Hill, was also at the apartment. Troy

____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. §§ 2502(a), 903(2).
J-A04017-17


Hill heard Rose outside in the courtyard, yelling for Ogelsby to return his

money for the purchase of the car. Troy went outside and saw Rose hitting

and robbing two people who were selling drugs under the direction of

Ogelsby and Appellant, in an attempt to recoup the money he had spent on

the car. Troy Hill brought Rose inside the apartment a few times in an

attempt to calm him down, but it was to no avail. Rose repeatedly returned

to the courtyard, shouting Ogelsby’s name. Eventually, Ogelsby and

Appellant entered the courtyard from either side and opened fire on Rose as

he ran. Rose was pronounced dead at the hospital an hour later. See Trial

Ct. Op., 12/24/15, at 3-4; N.T., 3/25/15, at 8-17, 76-85.

       In 2009 and 2010, Troy Hill made statements to federal prosecutors

regarding Rose’s murder, and identified Appellant and Ogelsby from

photographic lineups.2 In September 2010, Tamia and Troy Hill’s cousin,

Khalif Hill, stated to the police that he had seen Appellant and Ogelsby shoot

Rose. Khalif was a neighbor of Tamia Hill and had been able to view the

courtyard from his living room window. See Trial Ct. Op. at 5.

       In February 2012, arrest warrants for Ogelsby and Appellant were

issued. Ogelsby was apprehended in Los Angeles, California. 3 Appellant was
____________________________________________
2
  Troy Hill was facing federal robbery charges in 2009, and his statement
about the Rose shooting was part of a proffer agreement to reduce his
sentence. N.T., 3/25/15, at 92-103.
3
  Ogelsby’s trial took place prior to and separate from Appellant’s, due to the
length of time it took to apprehend Appellant. Trial Ct. Op. at 6 n.4.



                                           -2-
J-A04017-17


located and arrested a year later in North Philadelphia. At the time of his

arrest, Appellant was seated on a sofa, and a loaded firearm was found

sticking out from a cushion next to his hip. The firearm’s registration

indicates that it was purchased in Bartow, California, in 1986, by a California

resident who has been deceased since 2008. It was later determined and

remains undisputed that the firearm found with Appellant was not involved

in the murder of Rose in 2006. See Trial Ct. Op. at 5-6.

        Appellant’s jury trial took place in 2015. Prior to trial, Appellant moved

for the exclusion of testimony about Appellant having been in California and

about the firearm found with Appellant at the time of his arrest. 4 The court

ruled that the testimony placing Appellant in California was inadmissible

hearsay, but that the testimony surrounding the firearm and ammunition

was admissible.

        Appellant also moved prior to trial for the admission of evidence that

Troy Hill committed a shooting in the same courtyard where Rose was killed,

six months after Rose’s shooting.5 The court denied the motion, and

prohibited testimony from the victim or the eye-witness to that shooting.

        At trial, Troy Hill testified against Appellant in accordance with his

statements to the police. See N.T., 3/25/15, at 72-121, 127-185. He also
____________________________________________
4
    Appellant made other pre-trial motions which are not at issue here.
5
  Charges related to this shooting were dismissed for lack of prosecution at
the preliminary hearing stage, because the victim, Khalil Gardner, never
came to court. N.T., 2/20/15, at 10.


                                           -3-
J-A04017-17


admitted that he began selling drugs for Appellant and Ogelsby following the

incident, out of fear for his safety. See id. at 89-92, 127-32, 173-75.6 Khalif

Hill testified that he had lied in his statement to the police and that he had

not actually witnessed the shooting. See Trial Ct. Op. at 5; N.T., 3/24/15, at

86-113.7 Tamia Hill testified that she was home in bed at the time of the

shooting and did not come out of her apartment until she learned that her

boyfriend had been shot. See N.T., 3/25/15, at 29.8

       Officer Robert Stott, of the Firearms Identification Unit, was introduced

as an expert in the field of firearms and tool-mark identification. Two

ballistics reports were introduced into evidence, as Commonwealth’s

Exhibits’s 51 and 52. Officer Stott did not examine the ballistics evidence in

this case, but testified based on the reports prepared by the other

examiners. Officer Stott testified that in his expert opinion, all of the .45

auto-caliber cartridge casings found at the scene had discharged from the

same weapon, and all of the 9 millimeter casings were fired from another
____________________________________________
6
  Troy Hill was also questioned about whether his testimony would result in a
reduction to his federal sentence, which he answered in the negative, and
whether he had been threatened by Appellant or offered a bribe by Appellant
not to testify, which he answered affirmatively.
7
  Khalif Hill was also confronted at trial with his testimony from the
preliminary hearing in this case, where he stated that he did not wish to
testify against Appellant because “it could be dangerous towards his life.”
N.T., 3/23/15, at 119-128.
8
  Tamia testified that she learned that Rose was shot from an unnamed
person who was not Troy Hill; Troy testified that he was the first to tell
Tamia that Rose had been shot. See N.T., 3/25/15, at 50, 86, 150-51.



                                           -4-
J-A04017-17


weapon. The bullet specimens retrieved at the scene were inconclusive

regarding whether two or more weapons had been used in Rose’s shooting.9

Appellant did not cross-examine Officer Stott or object to the introduction of

the ballistics reports as evidence. Copies of the reports were not provided to

the jury. N.T., 3/26/15, at 118-39.10

____________________________________________
9
    The expert’s testimony included the following:

           [Commonwealth:] So we have the .45 FCCs [(fired
           cartridge casings)] all chambered and extracted from the
           same firearm?

           [Officer Stott:] Correct.

           [Commonwealth:] And the 9 millimeter FCCs all fired from
           the same firearm?

           [Officer Stott:] That's correct.

           ...

           [Commonwealth:] So Officer Stott, in summary, there is
           evidence of two firearms used in this incident, a .45 and a
           9 [millimeter]. At least two firearms?

           [Officer Stott:] Correct.

           [Commonwealth:] But there is no evidence with a
           reasonable degree of scientific certainty that there was
           third firearm?

           [Stott]: That's correct.

N.T., 3/26/15, at 133-38.
10
  The trial testimony does not make clear why there were two reports rather
than one, and the trial exhibits have not been included in the certified
record. According to the briefs of the parties, the first report was issued in
(Footnote Continued Next Page)

                                           -5-
J-A04017-17


      Officer Alfie Wong Shing, who had been Appellant’s probation officer in

2009, testified that Appellant had reported for probation regularly until

2012, including on the morning the warrant was issued, but did not report

after the warrant was issued. His phone number was abruptly disconnected,

and the probation department was unable to locate him. N.T., 3/25/15, at

210-15.

      The Commonwealth presented several of the officers who were

involved in apprehending Appellant. Officer Joseph Goodwin testified that he

received a tip on a location from the Fugitive Squad Unit of the Homicide

Division, and, while surveilling that location, Officer Goodwin observed

Appellant arrive in a vehicle and enter the building. The police entered and

arrested Appellant, who initially provided a fake name. N.T., 3/26/15, at 46-

55.

      Officer James Burke, Jr., testified that when he entered the building to

arrest Appellant, Appellant had been sitting on one side of a couch (with his

girlfriend sitting at the other), and that the butt of a revolver (of a different

caliber than the semi-automatic handgun that was used in the shooting of

Rose) was sticking out from in between the cushion and the arm of the

                       _______________________
(Footnote Continued)
2008, and was admitted as evidence during Ogelsby’s trial. A few pages of
testimony from that trial, which were included as part of the reproduced
record in this appeal, suggest that the 2008 report was inconclusive on
whether all of the 9 millimeter fired cartridge casings were discharged from
the same firearm. The second report was issued in 2014, prior to Appellant’s
trial.


                                            -6-
J-A04017-17


couch. N.T. 3/26/15, at 67-72, 77. The court allowed the gun to be shown to

the jury as an exhibit, overruling Appellant’s objection. Id. at 5-9, 69-70.

After the testimony, Appellant requested that the jury be immediately

instructed regarding the limited purposes for which the handgun may be

considered as evidence, but that request was denied. Id. at 78-82.

       Officer James Burke, Sr., a member of the Fugitive Squad, testified

that he began searching for Appellant five days after the arrest warrant was

issued, and that the Squad went to numerous addresses and set up

surveillance in an attempt to locate Appellant. The officer also testified that

the gun found with Appellant at the time of his arrest was purchased in

Barstow, California, and registered to a person with an address in Fort Irwin,

California, who had died in 2008. N.T., 3/26/15, at 84-110.11

       During the Commonwealth’s closing argument, Appellant made three

objections to statements made by the prosecutor.12 After the third objection,



____________________________________________
11
    The Commonwealth also presented Officer Tyrone Harding (first
responding officer), Officer Daniel Gilmore (responded to radio call), Officer
Kenneth Bolton (responded to radio call), Dr. Edwin Lieberman (expert in
forensic pathology who performed autopsy on Rose), Detective Theodore
Hagan (took statement from Khalif Hill in 2010), and Officer Clyde Frasier
(photographed and collected physical evidence at the crime scene).
Appellant presented Tearia Porter King, his former girlfriend, who testified
that on the night of Rose’s shooting Appellant was at home asleep.
12
   Appellant first objected to the statement that “Corner boys don’t keep
guns on them. That is for the higher-ups.” N.T., 3/27/15, at 60. Appellant’s
second objection was to the following statement by the prosecutor:

(Footnote Continued Next Page)

                                           -7-
J-A04017-17


the court instructed Appellant to “make note of any objections you want to

make and we’ll do them later.” N.T., 3/27/15, at 66. Appellant relayed

additional objections to the court and opposing counsel after the closing

arguments concluded, outside of the presence of the jury. Id. at 96-97.

Among those were the following:

              [The prosecutor] said that “corner boys,” I assume that
           is referring to the drug workers that Troy testified to.
           Corner boys do not have guns. Corner boys would not
           have machine guns. He said that the defense theory was
           insane. I can’t imagine how many times he may have said
           that.
              . . . He said that the Pontiac Bonneville was chopped
           up.

N.T., 3/27/15, at 96.13

                       _______________________
(Footnote Continued)
           There was a separation order I had signed by a judge that
           no sheriff, no correctional officer is to put [Appellant and
           Khalif Hill] together or have any contact with them. They
           are supposed to be separate. And there is no eyes down at
           the sub-basement. There is nothing that we can do in the
           District Attorney’s office or Philadelphia Police Department
           to protect these witnesses and everyone in the street
           knows it.

Id. at 64-65. Appellant’s third objection was to the statement:

           Because at that time [Appellant] was locked up by the
           Feds. And if you don’t know, you don’t mess with the Feds.
           When you get locked up with the Feds your life is at a
           crossroads. You are done. You are done. The Feds don’t
           joke around. They don’t mess around. You are done. They
           cherry-pick their cases.

Id. at 66.
13
     Appellant’s other objections were:

(Footnote Continued Next Page)

                                            -8-
J-A04017-17


      When charging the jury, the court instructed that the firearm —

          was introduced for the limited purpose of showing
          evidence of flight and of showing the circumstances of the
          arrest. [This evidence may not] be considered by you in
          any way other than for the purposes I have just stated.
          You must not regard either piece of that evidence of
          showing that the defendant is a person of bad character or
          of criminal tendency from which you might be inclined to
          infer guilt.

N.T., 3/27/15, at 116-17.

      After his conviction, Appellant was sentenced to life imprisonment for

first degree murder, with no further penalty for the conspiracy charge.

Appellant filed post-sentence motions on April 1, 2015, which were denied

by operation of law; Appellant thereafter filed a notice of appeal and a

Pa.R.A.P. 1925(b) concise statement of matters complained of on appeal.

      Appellant raises the following issues for our review:
                       _______________________
(Footnote Continued)
              He said that he has had this case for three years, so he
          knows the case. He said that he entered a separate --
          obtained a separation order that [Appellant] and Khali[f]
          Hill were to be separated in the sub-room. He said that
          federal cases are treated much more severe[ly] tha[n]
          criminal cases in the state court and therefore represented
          a crossroads.

             . . . He said . . . the gun that [Appellant] was arrested
          [with], that gun that was recovered was a “Dirty Harry,”
          not sure how many times he used that term. He said
          [Appellant] was involved in California -- in California, in
          Los Angeles because that gun -- even though that gun was
          last seen in California in 1986. And he said that those two
          drug workers went and told their boss -- really -- which
          was something that bothered me.

N.T., 3/27/15, at 96-97.


                                            -9-
J-A04017-17


         I. Did the trial court abuse its discretion when the court
         denied the defense motion in limine to exclude testimony
         concerning an unrelated firearm and ammunition?

         II. Did the trial court abuse its discretion when the court
         overruled a defense objection to the unrelated firearm
         being physically shown to the jury?

         III. Did the trial court abuse its discretion when the court
         denied a defense motion in limine to introduce evidence
         Troy Hill committed another shooting months after the
         crime at issue at the exact same location?

         IV. Did the Commonwealth commit prosecutorial
         misconduct when the Commonwealth elicited from the
         ballistics expert only the conclusion from the 2014 revised
         report and did not elicit that the original 2008 report found
         the .45 FCC markings were inconclusive?

         V. Did the trial court err when the court denied Gibbons
         relief for the prosecutorial misconduct during the
         Commonwealth’s closing argument?

Appellant’s Brief at 4 (italicization added).

                       Admission of Firearm Evidence

      In his first two issues, Appellant argues that the trial court abused its

discretion when it (1) denied his pre-trial motion to exclude testimony at

trial related to the firearm and ammunition that were recovered at the time

Appellant was arrested, and (2) overruled his trial objection to allowing the

firearm to be shown to the jury as an exhibit. “The admission of evidence is

committed to the sound discretion of the trial court and an appellate court

may reverse only upon a showing that the trial court clearly abused its

discretion.” Commonwealth v. McFadden, 156 A.3d 299, 309 (Pa. Super.

2017) (quoting Commonwealth v. Bardo, 709 A.2d 871 (Pa. 1998)). “An

                                      - 10 -
J-A04017-17


abuse of discretion may not be found merely because an appellate court

might have reached a different conclusion, but requires a result of manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support so as to be clearly erroneous.” Commonwealth v. Hairston, 84

A.3d 657, 664-65 (Pa.) (quotation omitted), cert. denied, 135 S. Ct. 164

(2014).

       Appellant first argues that evidence related to the gun should have

been excluded because there was insufficient evidence that the gun

belonged to Appellant. Although it was found in the same room as Appellant,

the gun was not found on Appellant’s person; there were two other adults in

the home when the police arrested Appellant; and there was no testimony

that Appellant lived in the home. Appellant’s Brief at 18-19, 21-22 (citing

Commonwealth v. Sanes, 955 A.2d 369, 374 (Pa. Super. 2008)14).

       Appellant next argues that the firearm was irrelevant as it was not the

weapon used in the instant crime. Appellant’s Brief at 19-20 (citing

Commonwealth v. Robinson, 721 A.2d 344, 351 (Pa. 1998), cert.

denied, 528 U.S. 1082 (2000), and Commonwealth v. Marshall, 743

A.2d 489, 492-93 (Pa. Super. 1999), appeal denied, 757 A.2d 930 (Pa.

2000)).




____________________________________________
14
  We note that this case was disapproved of by Commonwealth v.
Hanson, 82 A.3d 1023 (Pa. 2013).


                                          - 11 -
J-A04017-17


       Appellant also argues that the firearm had little probative value

regarding whether Appellant fled to California after the murder or possessed

the gun in order to evade capture. The firearm was purchased in California in

1986, 25 years before it was found with Appellant in Philadelphia; and the

purchaser had a California address, but was born in Texas and had a Texas

license plate. Appellant contends that the gun therefore does little to prove

that Appellant was ever in California. Appellant’s Brief at 22-23. Nor was the

gun proof that Appellant had the intent to evade arrest. Appellant argues

that, unlike the defendant in Commonwealth v. DeJesus, 880 A.2d 608,

619 (Pa. 2005), who possessed a sawed-off shotgun, knew he was a

fugitive, and demonstrated an unwillingness to surrender, no evidence

indicated that Appellant would have used the firearm to evade authorities.

Appellant’s Brief at 20-22.15

____________________________________________
15
   The Commonwealth argues that this portion of Appellant’s argument is
waived. Commonwealth’s Brief at 13. We do not agree. In his pre-trial
motion, Appellant argued against “any reference at trial, to the effect that
[Appellant] was with his codefendant Lamar Oglesby in Los Angeles
California prior to Ogelsby’s apprehension there as a fugitive on March 16,
2012. According to the discovery received to date, it appears that there is no
proper, non[-]hearsay evidence that could be offered to establish this fact,
which would cause undue prejudice to [Appellant].” See Supplemental
Motion in Limine, 5/12/14, at 1-2. In the Commonwealth’s response to
Appellant’s motion, the Commonwealth asserted for the first time that the
handgun found at the time of Appellant’s arrest was purchased in California,
and therefore should be admitted as circumstantial evidence to show
Appellant’s flight to Los Angeles. Commonwealth’s Response to Defendant’s
Supplemental Motion in Limine, 5/23/14, at 1-6. The Commonwealth’s
response was filed the Friday before the Tuesday hearing on the pre-trial
motion. Immediately prior to the hearing, the Commonwealth provided the
(Footnote Continued Next Page)

                                          - 12 -
J-A04017-17


      Finally, Appellant argues that the “unfair prejudice of telling the jury a

murder suspect was found near [] a loaded firearm is extreme,” and likely to

inflame the jury. Appellant’s Brief at 23 (citing Pa.R.E. 403). Appellant

argues that in addition to the testimony surrounding the gun, “[d]isplaying

the gun to the jury was inflammatory and the prejudice outweighed the

nonexistent value of the physical evidence.” Id. at 25. Appellant asserts

“[t]here was no issue here of what the gun looked like or how it operated.

. . . There was no further probative value derived from showing the jury the

physical firearm, but significant unfair prejudice resulted.” Id.

      The court admitted both the gun and the testimony surrounding its

recovery because that evidence was relevant as circumstantial proof of

Appellant’s flight to California and his efforts to evade police, which, in turn,

prove his consciousness of guilt. See Trial Ct. Op. at 7-8 (citing, inter alia,

DeJesus, 880 A.2d at 615, for the proposition that “Possession of a firearm

other than the murder weapon at arrest is admissible ‘to support . . . the

implication’ that a defendant is ‘serious in his intention to continue to evade

— indeed that he means to repel — police custody”). The court found that

the overall level of evidence that Appellant fled was sufficient to be
                       _______________________
(Footnote Continued)
discovery materials relating to the arrest of Appellant and recovery of the
firearm. Id. at 20-21. We decline to find this issue waived where Appellant
(1) made clear prior to trial his position that there was insufficient
admissible evidence of flight to make any reference to flight inadmissible,
and (2) was not apprised of the Commonwealth’s argument (that the
handgun was purchased in California and was therefore evidence of flight)
until the 11th hour. See N.T., 5/27/14, at 8-9.


                                           - 13 -
J-A04017-17


contemplated by the jury, that there was sufficient evidence that the gun

belonged to Appellant, and that, because the weapon was excluded as the

murder weapon, its prejudicial effect at trial would not outweigh its

probative value. Trial Ct. Op. at 8.16

____________________________________________
16
  In its Rule 1925(a) opinion, the court noted that the following evidence
supported a conclusion that Appellant fled:

          Appellant had faithfully reported to his probation officers in
          the three (3) years prior to the time the warrant was
          issued for his arrest. Appellant reported to a 10:40 A.M.
          meeting he had with his probation officer the same day
          that the warrant was issued, and thereafter never reported
          to another meeting. Attempts by his probation officer to
          reach him or his girlfriend by phone days after the warrant
          was issued revealed that the numbers had both been
          disconnected. Over the span of a year, the Fugitive Squad
          made at least eleven (11) visits to locations where
          Appellant was known to frequent or had contacts. At each
          of these locations, which included his home, the homes of
          family members, and the home of his girlfriend, detectives
          informed the inhabitants that Appellant was wanted and
          left information for them to contact police if Appellant
          appeared. A month after Ogelsby was apprehended in Los
          Angeles, California, detectives spoke to Appellant’s
          girlfriend about Appellant’s whereabouts and she provided
          information that Appellant had driven to her house in a car
          that was registered to Ogelsby. This collection of evasive
          conduct alone was sufficient to show flight, however in
          tandem with Appellant’s behavior leading up to his arrest,
          the jury was also entitled to consider the events
          surrounding Appellant’s apprehension.

          . . . At the time of Appellant’s arrest, a loaded . . . revolver
          with six (6) rounds of ammunition and a magazine . . . was
          recovered from the couch where he was seated. The
          weapon was purchased in Bartow, California and registered
          to [an] individual in California who had been deceased
          since 2008. Appellant gave a fake name to officers.
(Footnote Continued Next Page)

                                          - 14 -
J-A04017-17


      We agree with the ruling of the trial court. First, there was sufficient

evidence that Appellant possessed the gun recovered at the time of his

arrest. “Constructive possession has been defined as the ability to exercise a

conscious dominion over the [contraband]: the power to control the

contraband and the intent to exercise that control.” Commonwealth v.

Macolino, 469 A.2d 132, 134 (Pa. 1983). The “intent to maintain a

conscious dominion may be inferred from the totality of the circumstances.”

Id. “[A]lthough mere presence at a crime scene cannot alone sustain a

conviction for possession of contraband[,] a jury need not ignore presence,

proximity and association when presented in conjunction with other evidence

of guilt.” Commonwealth v. Vargas, 108 A.3d 858, 869 (Pa. Super. 2014)

(internal quotation marks and citation omitted).

      Here, the Commonwealth presented testimony that the firearm was

found near Appellant’s hip at the place where he was seated when the police

announced their arrival at Appellant’s girlfriend’s home. This was sufficient

evidence to enable the jury to conclude that the handgun belonged to

Appellant.

      Next, the firearm was relevant evidence that Appellant had fled from

authorities. “[W]hen a person commits a crime, knows that he is a suspect,

                       _______________________
(Footnote Continued)
          Evasion from apprehension was relevant as it tended to
          make the fact that Appellant was guilty more probable.

Trial Ct. Op. at 8-9 (citations to trial testimony omitted).


                                           - 15 -
J-A04017-17


and conceals himself, . . . such conduct is evidence of consciousness of guilt,

which may form the basis, along with other proof, from which guilt may be

inferred.” Commonwealth v. Bruce, 717 A.2d 1033, 1037-38 (Pa. Super.

1998), appeal denied, 794 A.2d 359 (Pa. 1999). Where a seemingly

unrelated firearm constitutes evidence of flight, it is rendered admissible. In

DeJesus, the defendant’s ex-girlfriend saw him several times after he

committed a deadly shooting, and requested that he turn himself into the

police, but he refused. DeJesus, 880 A.2d at 613. On one of these

occasions, the defendant was carrying a sawed-off shotgun, a fact which was

corroborated by an eye-witness. Id. The defendant successfully evaded

capture for three months, until he was located by the Philadelphia Police

Fugitive Squad. A few weeks prior to his arrest, the defendant escaped near-

capture following a car chase with police. Id. at 612, 612 n.5.

      Although the firearm was not the same one that had been used in the

murder, our Supreme Court upheld the admission of testimony regarding the

shotgun at trial. The Court stated that the evidence “that [the defendant]

possessed a sawed-off shotgun was support for the implication that [the

defendant] was serious in his intention to continue to evade—indeed, that he

had the means to repel—police custody. The testimony regarding the

shotgun was relevant in this aggregate context.” DeJesus, 880 A.2d at 615.

The Court held that not only was the testimony relevant, but (1) it’s

probative value was not outweighed by its prejudicial nature, (2) the trial


                                    - 16 -
J-A04017-17


court instructed the jury on the limited purpose for which it may consider

the evidence, and (3) even assuming the testimony should have been

excluded, its admission constituted harmless error where there was

overwhelming other evidence presented at trial, such as an admission by the

defendant, on which to convict. Id. at 615-16.

       Here, the Commonwealth provided ample evidence that Appellant had

purposefully evaded capture, aside from his possession of the gun: Appellant

drastically changed his pattern of living as soon as he was wanted by the

police, and gave them a fake name when they finally found him. That the

gun was registered to a deceased resident of the Los Angeles area was

probative of whether Appellant resided in California for a period following the

murder; and, along with the other evidence surrounding Appellant’s flight,

the existence of the gun generally supported the idea that Appellant was

attempting to evade police custody. DeJesus, 880 A.2d at 615. The fact

that there was no evidence that Appellant had yet employed the gun in his

efforts to escape the police is meaningless.17

       Finally, in evaluating the prejudicial nature of the evidence, a court

should be guided by the following:




____________________________________________
17
  Appellant’s argument that Robinson, 721 A.2d at 344, or Marshall, 743
A.2d at 489, precludes the admissibility of the firearm (because it was not
the murder weapon) is without merit. In those cases, the trial courts were
not presented with the argument that the weapons were evidence of flight.


                                          - 17 -
J-A04017-17


          Exclusion is limited to evidence so prejudicial that it would
          inflame the jury to make a decision based upon something
          other than the legal propositions relevant to the case. . . .

              In deciding whether the danger of unfair prejudice
              and the like substantially outweighs the incremental
              probative value, a variety of matters must be
              considered, including . . . the degree to which the
              evidence    probably    will  rouse   the   jury  to
              overmastering hostility.

Commonwealth v. Page, 965 A.2d 1212, 1220-21 (Pa. Super. 2009)

(quotation marks, brackets, and citations omitted), appeal denied, 74 A.3d

125 (Pa. 2013).

       Here, it was established at trial that the gun before the jury was not

the murder weapon. In fact, no testimony indicated that the gun had ever

even been used. We cannot therefore say that admission of the firearm, in

either the testimony surrounding it or its physical form as an exhibit before

the jury, would have so inflamed the jury as to convict Appellant on an

improper basis.

       Moreover, any potential prejudice caused by the evidence surrounding

the gun was alleviated by the instruction given to the jury, which was not to

use it to infer that Appellant was a person of “bad character” or had

“criminal tendencies.” See DeJesus, 880 A.2d at 615-16.18 Appellant’s first

two issues merit no relief.

____________________________________________
18
   We note that during his closing argument, the prosecutor made a similar
statement: “Do not convict him because he was on probation. Do not convict
him because he had a gun. That evidence was brought to you for a reason.
(Footnote Continued Next Page)

                                          - 18 -
J-A04017-17


                Exclusion of Evidence Surrounding Troy Hill

      Appellant argues that the trial court abused its discretion by excluding

evidence that Troy Hill committed a shooting at the same location as the

shooting of Rose, six months later. Appellant asked to call the victim of that

attack, Khalil Gardner, to testify. See N.T., 2/20/15, at 7-8.19 Appellant

contends that Gardner’s testimony regarding the incident would —

          show the jury that [Troy Hill] was trying to control the
          drug corner; this is all about drugs, and that Troy Hill
          testified during the trial of the codefendant that he became
          a drug operative at that corner following this homicide and
          that is when Mr. Gardner gets shot. It is all interconnected
          and, in fact, there was testimony at the other trial that the
          codefendant and Troy Hill got into a violent personal
          physical fight [with Ogelsby] over the Khalil Gardener
          incident. So, it is all interconnected in terms of bias. . . .

          If your honor will permit me to, I will call the Gardner
          victims that were arrested by the Commonwealth in that
          incident to testify that this man shot him and this man
          stabbed his brother over, it is undoubtedly over the same
          drug dealing operation that the first crime occurred over
          six months earlier at the same location.

N.T., 2/20/15, at 7-8. According to Appellant, “we think Troy Hill shot Robert

Rose . . . because he was angry that Robert Rose was interfering with Troy

Hill’s drug operatives.” Id. at 14-15.

      Appellant asserts that he would not have introduced evidence of the

Gardner shooting in order to undermine Troy Hill’s credibility as a witness,
                       _______________________
(Footnote Continued)
It is to show his consciousness of guilt. Because he fled and he concealed
himself.” N.T., 3/27/2015, at 80.
19
  Troy Hill allegedly both shot Khalil Gardner and stabbed Khalil Gardner’s
brother during the same incident.


                                           - 19 -
J-A04017-17


but as substantive proof that Troy Hill committed the instant crime. See

Appellant’s Brief at 28. Appellant claims that Rule 609 does not apply, 20 and

that the evidence is permissible under Rule 404(b) to show Troy Hill’s motive

to shoot Rose (as an attempt to control drug trafficking in the area) and to

identity him as Rose’s shooter through a common plan, scheme, or design.

Id. at 26-29 (citing Commonwealth v. Thompson, 779 A.2d 1195, 1201

(Pa. Super.), appeal denied, 790 A.2d 1016 (Pa. 2001), Commonwealth

v. McGowan, 635 A.2d 113, 115 (Pa. 1993), and Commonwealth v.

Clayton, 483 A.2d 1345, 1349 (Pa. 1984) (plurality)).

       According to the Commonwealth, Gardner gave a statement to the

police after his attack by Troy Hill, and testified at Ogelsby’s trial regarding

the incident; however, Gardner never stated Troy Hill’s motive for shooting

him,    or    even    mentioned       drug     dealing.   N.T.,   2/20/15,   at   11;

Commonwealth’s Brief at 18.21 Therefore, any testimony supplied by

Gardner as a witness would relate only to that incident and have no

connection to the shooting of Rose. Additionally, as the Gardner shooting did




____________________________________________
20
   Rule 609(a) provides, “For the purpose of attacking the credibility of any
witness, evidence that the witness has been convicted of a crime, whether
by verdict or by plea of guilty or nolo contendere, must be admitted if it
involved dishonesty or false statement.”
21
   Troy Hill was never prosecuted for attacking Gardner because Gardner
refused to testify.



                                          - 20 -
J-A04017-17


not lead to conviction, the testimony would be inadmissible as impeachment

evidence against Hill’s credibility under Rule 609(a).

      Rules 400-412 of the Pennsylvania Rules of Evidence address the

relevancy   of    evidence.    Generally,    evidence     that    is   relevant   to   a

consequential issue is admissible at trial. See Pa.R.E. 401, 402. However,

Rule 403 states: “The court may exclude relevant evidence if its probative

value is outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Rule 404 also provides,

in pertinent part:

         (b) Crimes, Wrongs or Other Acts.

            (1) Prohibited Uses. Evidence of a crime, wrong, or
         other act is not admissible to prove a person’s character in
         order to show that on a particular occasion the person
         acted in accordance with the character.

            (2) Permitted Uses. This evidence may be admissible for
         another purpose, such as proving motive, opportunity,
         intent, preparation, plan, knowledge, identity, absence of
         mistake, or lack of accident. In a criminal case this
         evidence is admissible only if the probative value of the
         evidence outweighs its potential for unfair prejudice.

Pa.R.E. 404(b).

      To be admissible under the motive exception, “there must be a specific

logical connection between the other act and the crime at issue which

establishes that the crime currently being considered grew out of or was in

any   way   caused     by     the   prior   set   of   facts     and   circumstances.”


                                        - 21 -
J-A04017-17


Commonwealth v. Ross, 57 A.3d 85, 100 (Pa. Super. 2012) (en banc)

(quotation marks and citation omitted), appeal denied, 72 A.3d 603 (Pa.

2013). To be admissible to prove the identity of a perpetrator through a

common scheme, plan, or design, the crimes at issue must be —

         so related to each other that proof of one tends to prove
         the others or to establish the identity of the person
         charged with the commission of the crime on trial,—in
         other words where there is such a logical connection
         between the crimes that proof of one will naturally tend to
         show that the accused is the person who committed the
         other.

Commonwealth v. Rush, 646 A.2d 557, 560 (Pa. 1994) (emphasis

omitted). The crimes must “share a method so distinctive and circumstances

so nearly identical as to constitute the virtual signature of the defendant.”

Commonwealth v. Weakley, 972 A.2d 1182, 1189 (Pa. Super.), appeal

denied sub nom. Commonwealth v. Selenski, 986 A.2d 150 (Pa. 2009).

      We find that the trial court did not err in excluding the evidence of the

Gardner shooting, because the offer of testimony established that the

evidence would not have been relevant to the instant shooting. The evidence

of Gardner’s shooting could not have proven a motive for Rose’s shooting,

which came before it. Ross, 57 A.3d at 100. Nor were the alleged facts of

the Gardner shooting so uniquely similar to the facts of Rose’s shooting as to

evince a modus operandi by which the evidence of the second shooting

would be admissible to identify Troy Hill as Rose’s actual killer. Weakley,

972 A.2d at 1189. Furthermore, although the evidence, from which


                                    - 22 -
J-A04017-17


Appellant wished the jury to speculate, would be of small probative value, it

would     be    greatly   damaging       to    the   credibility   of   Troy   Hill,   the

Commonwealth’s main witness. Pa.R.E. 304.22 We therefore hold that the

trial court properly excluded the testimony surrounding the Gardner

shooting.

        Because Appellant argues that the evidence was not offered for

impeachment purposes, we need not decide whether Gardner’s testimony

would have been admissible as extrinsic evidence of Troy Hill’s motive for

testifying.23

            Prosecutorial Misconduct Related to Expert Witness

        Appellant    next     argues     that      the   Commonwealth          committed

prosecutorial misconduct in its examination of the ballistics expert. “Our
____________________________________________
22
   Appellant’s reliance on Thompson, McGowan, and Clayton is misplaced.
In Thompson, 779 A.2d at 1195, we held that evidence that the drug
trafficking history of another passenger riding in a car with the defendant
was admissible to show that the other passenger, and not the defendant,
constructively possessed the cocaine found in the vehicle. In McGowan, 635
A.2d at 113, the Pennsylvania Supreme Court held that it was reversible
error to prevent the defendant from presenting evidence of other, similar
drug store robberies that he had been falsely accused of committing. In
Clayton, 483 A.2d at 1345, a plurality of the Pennsylvania Supreme Court
upheld the admission of evidence of another murder by the defendant,
where the murders were close in geographic proximity, occurred four
months apart, both involved the drug trade, and both involved the same
murder weapon. In each of these cases, the evidence offered to identify the
perpetrator consisted of evidence of very similar other crimes (drug
possession, burglaries, murder).
23
   We note that Rule 609 governs only impeachment evidence related to
character for untruthfulness, and not impeachment evidence offered to
attack a witness’s credibility on the basis of bias, interest, or corrupt motive.



                                          - 23 -
J-A04017-17


standard of review for a claim of prosecutorial misconduct is limited to

whether the trial court abused its discretion. It is within the discretion of the

trial court to determine whether a defendant has been prejudiced by

misconduct or impropriety to the extent that a mistrial is warranted.”

Commonwealth v. Melvin, 103 A.3d 1, 26 (Pa. Super. 2014) (internal

citations and quotation marks omitted).

       Specifically, Appellant complains that when the prosecutor was

questioning the ballistics expert, he only elicited the conclusion of the 2014

supplemental report, which stated that all eight .45 fired cartridge casings

were definitively fired from the same gun; the prosecutor did not address

the conclusion of the 2008 original report, in which the expert determined

that only three of the eight casings could definitively be said to have been

fired from the same gun. Appellant’s Brief at 30-32.24 The difference affected

the jury’s conclusion that only two firearms were involved in the shooting,

and constituted false and misleading evidence which the Commonwealth was

obligated to correct. Id. (citing Commonwealth v. Ali, 10 A.3d 282, 294

(Pa. 2010), and Napue v. People of State of Ill., 360 U.S. 264, 272

(1959)).

       Appellant’s argument is waived. Appellant did not object to the

introduction of the 2008 report, did not object to the expert’s testimony, and
____________________________________________
24
  Appellant stresses that the Commonwealth was aware of the conclusion of
the 2008 report, because the expert testimony at Ogelsby’s trial was based
on that report, and not the later report.


                                          - 24 -
J-A04017-17


did not raise the issue after trial in his post-sentence motion. The first

mention of this argument is in Appellant’s Rule 1925(b) statement. Appellant

has therefore failed to preserve this issue for our review. See Pa.R.A.P. 302

(issues not raised before the trial court cannot be raised for the first time on

appeal). Nor can we deem the expert’s testimony “false” or “misleading,”

where the earlier report, which had been inconclusive, was not directly in

contradiction with the conclusive report.25 Appellant’s claim therefore also

lacks merit.

            Prosecutorial Misconduct During Closing Argument

       Appellant’s final complaint is that the trial court erred in not granting

his motion for a new trial based on remarks made by the prosecutor during

his closing statement.

          It is within the discretion of the trial court to determine
          whether a defendant has been prejudiced by misconduct or
          impropriety to the extent that a mistrial is warranted.
          Moreover, a mistrial is only warranted where the incident
          upon which the motion is based is of such a nature as to
          deny the defendant a fair trial.

Commonwealth v. Johnson, 668 A.2d 97, 103 (Pa. 1995) (citations

omitted), cert. denied, 519 U.S. 827 (1996).26

____________________________________________
25
   We note that Appellant had the ability to cross-examine the expert
regarding his conclusions and the level to which they contradicted the 2008
report.
26
   Where prosecutorial misconduct “is intended to provoke the defendant
into moving for a mistrial,” or “when the conduct of the prosecutor is
intentionally undertaken to prejudice the defendant to the point of the denial
of a fair trial,” retrial is prohibited, and the defendant must be discharged.
(Footnote Continued Next Page)

                                          - 25 -
J-A04017-17


      The trial court found Appellant’s final issue to be waived due to the

lack of specificity in Appellant’s Rule 1925(b) statement. Trial Ct. Op. at 13.

In its Rule 1925(a) opinion, the court quoted the portion of the Rule which

provides that “The Statement shall concisely identify each ruling or error

that the appellant intends to challenge with sufficient detail to identify all

pertinent issues for the judge.” Pa.R.A.P. 1925(b)(4)(ii). The court also

relied on the following portion of the Note following the Rule:

          The more carefully the appellant frames the Statement,
          the more likely it will be that the judge will be able to
          articulate the rationale underlying the decision and provide
          a basis for counsel to determine the advisability of
          appealing that issue. Thus, counsel should begin the
          winnowing process when preparing the Statement and
          should articulate specific rulings with which the appellant
          takes issue and why.

Pa.R.A.P. 1925, Note.

      We are in substantial agreement with the trial court.       As we have

stated,

          Rule 1925 is intended to aid trial judges in identifying and
          focusing upon those issues which the parties plan to raise
          on appeal. Rule 1925 is thus a crucial component of the
          appellate process. When a court has to guess what issues
          an appellant is appealing, that is not enough for
          meaningful review. When an appellant fails adequately to
          identify in a concise manner the issues sought to be
          pursued on appeal, the trial court is impeded in its
          preparation of a legal analysis which is pertinent to those
          issues. In other words, a Concise Statement which is too
                       _______________________
(Footnote Continued)
Commonwealth v. Smith, 615 A.2d 321, 325 (Pa. 1992). However,
Appellant’s request for discharge has been waived, as he only requested a
new trial in the court below.


                                           - 26 -
J-A04017-17


         vague to allow the court to identify the issues raised on
         appeal is the functional equivalent of no Concise Statement
         at all.

Commonwealth v. Ray, 134 A.3d 1109, 1114 (Pa. Super. 2016) (quoting

Commonwealth v. Dowling, 778 A.2d 683, 686-87 (Pa. Super. 2001)).

Whether a 1925(b) Statement is overly vague is “very case-specific

inquir[y].” Pa.R.A.P. 1925, Note.

      Here, the matter raised in Appellant’s Rule 1925(b) statement relating

to this issue reads in its entirety:

             On appeal, [A]ppellant will argue the Commonwealth
         made numerous statements during closing arguments that
         were not supported by the trial evidence or were
         inflammatory and inappropriate. (E.g. N.T. 3/27/15 at
         53:21 (referencing “Rat215”), 56:23 (“snitches get
         stitches”), 60:5-7 (“corner boys”), 67:14 (discussing
         federal case which defendant was unable to fully cross-
         examine Troy Hill about), 76:12-77:10 (asserting car
         vanished and was taken to chop shop), 82:10-83:10
         (referring to gun as a “Dirty Harry”)[)]. The
         Commonwealth additionally told the jury [that Appellant’s]
         theory was insane and mind-blowing and a potential
         witness Christine Fonseca would not be called to testify
         because she was would not tell the truth. [A]ppellant will
         demonstrate to the Superior Court these statements and
         misstatements constituted prosecutorial misconduct.

Pa.R.A.P. 1925(b) Statement, at 4. Of the multiple statements made by the

prosecutor   which    are   referenced   in     Appellant’s   appellate   brief,   see

Appellant’s Brief at 34-36, only three were also referenced in Appellant’s

1925(b) statement: the reference to “corner boys,” the assertion regarding




                                       - 27 -
J-A04017-17


Rose’s car, and the statement that the defense theory was “insane.”27 The

other statements of which Appellant complains on appeal, which were not

included in his Rule 1925(b) statement, are waived. See Pa.R.A.P.

1925(b)(4)(vii).

       Regarding the first two of the preserved claims, Appellant’s Rule

1925(b) statement provides scant information, stating only that the two

statements “were not supported by the trial evidence or were inflammatory

and inappropriate.”       Rule 1925(b) does not require an explanation of the

error, but it does require “sufficient detail to identify all the pertinent issues

for the judge.”        Pa.R.A.P. 192(b)(4)(ii).         More significantly, however,

Appellant failed to explain the basis for his objections to these statements

when he made those objections during trial or in his post-sentence motion.

We therefore understand the trial court conclusion that these two complaints

were waived.

       Without regard to their possible waiver, however, these complaints are

without     merit.     First,    Appellant’s       entire   argument   against   the

Commonwealth’s reference to “corner boys” is the following: “The prosecutor

. . . asserted without a factual basis that ‘[c]orner boys don’t keep guns on

____________________________________________
27
   In addition to these three, the allusion to “RATS215” was raised in both
the 1925(b) and in Appellant’s brief to this court; however, Appellant made
no objection to this comment during the closing statement, which came
before the court told him to hold his objections. It has therefore been waived
for failure to make a timely objection to the trial court. See
Commonwealth v. Galloway, 771 A.2d 65, 68-69 (Pa. Super. 2001).


                                          - 28 -
J-A04017-17


them[; t]hat is for higher-ups.’” Appellant’s Brief at 35.28 A prosecutor’s

argument must be supported by the evidence presented at trial or

“legitimate inferences arising from that evidence.” Commonwealth v.

Ragland, 991 A.2d 336, 340 (Pa. Super.), appeal denied, 4 A.3d 1053

(Pa. 2010). However, the prosecutor’s statement was supported by the trial

evidence. Troy Hill was asked on re-direct examination whether, when he

began selling drugs for Appellant and Ogelsby, he was armed, and whether

“hand-to-hand workers, the ones that are lowest on the totem pole in the

drug organization, carry guns on them, typically?” N.T., 3/25/17, at 169.

Appellant answered both questions negatively. The Commonwealth therefore

had a factual basis for arguing to the jury that it is unlikely Rose’s shooter

was a lower-level drug dealer.

        Appellant’s complaint relating to the prosecutor’s statements regarding

the car Rose purchased from Ogelsby is likewise without merit. Appellant

argues the following:

              Prior to trial, the parties discussed testimony at
           Ogelsby’s trial that Troy Hill was seen with Rose’s car after
           his death. The Commonwealth asked for this testimony to
           be excluded[,29] and it did not come in at Appellant’s trial.
           The Commonwealth capitalized on the exclusion of this
           evidence by advising the jury during closing that “after this
____________________________________________
28
   The Commonwealth was attempting to disprove Appellant’s theory that
Troy and Khalif Hill were the actual shooters because they, as lower-level
drug dealers, would not have been armed.
29
     See N.T., 5/27/14, at 29-30; N.T., 2/20/15, at 18-19.



                                          - 29 -
J-A04017-17


         murder that car has vanished. Vanished. Completely
         vanished. Gone.” Defense counsel objected, but the
         Commonwealth took it even further. The prosecutor told
         the jury specifically “Troy Hill and Khalif Hill have no
         connections to that car. That car is gone. Gone.
         Completely vanished.” The prosecutor knew there was
         evidence that did not come in at trial that Troy Hill was in
         possession of the car after Rose’s death.

Appellant’s Brief at 34 (citations to notes of testimony omitted). However,

the   Commonwealth’s argument was again properly            drawn from the

testimony presented at trial. Tamia Hill testified that she had not seen the

car since the murder and had reported it stolen. See N.T., 3/25/15 at 33-34.

No other evidence regarding the car’s whereabouts was presented by the

Commonwealth or by Appellant. The Commonwealth was therefore free to

argue the reasonable, legitimate inference that the disappearance of the car

was probative of its view that the killers were Appellant and Ogelsby (who

had sold Rose the car), rather than Troy and Khalif Hill.

      We decline to find that Appellant waived his complaint that the

prosecutor labeled his theory “insane.” Appellant objected to this comment

at trial (once closing statements were over and the court allowed him to do

so), again in his post-sentence motion, in his 1925(b) statement, and in his

brief to this Court. And, because of its generality, we do not find the

comment that the defense theory is “insane” so lacking in context that the

trial court could not have reviewed it based on the information before it. See

Boykai v. Young, 83 A.3d 1043, 1043 n.1 (Pa. Super. 2014) (declining to

find an issue waived on the basis of a vague 1925(b) statement where the

                                    - 30 -
J-A04017-17


trial court was “sufficiently informed so as to capably identify and address

the issue in its opinion”). We therefore review its merits.

      It is well-settled that “the prosecutor may not express his personal

opinion   regarding   a   defendant's   guilt,   credibility   or   trial   strategy.”

Commonwealth v. Gilman, 368 A.2d 253, 258 (Pa. 1977) (footnotes

omitted). At the same time,

           [A] prosecutor has reasonable latitude during his closing
          argument to advocate his case, respond to arguments of
          opposing counsel, and fairly present the Commonwealth's
          version of the evidence to the jury. The court must
          evaluate a prosecutor's challenged statement in the
          context in which it was made. Finally, not every
          intemperate or improper remark mandates the granting of
          a new trial; reversible error occurs only when the
          unavoidable effect of the challenged comments would
          prejudice the jurors and form in their minds a fixed bias
          and hostility toward the defendant such that the jurors
          could not weigh the evidence and render a true verdict.

Commonwealth v. Hanible, 30 A.3d 426, 465 (Pa. 2011) (quotation

marks, citations, and brackets omitted), cert. denied, 133 S.Ct. 835

(2013).

      The remark of which Appellant complains was situated within the

following statement by the prosecutor:

          By the way, Troy Hill is a murderer, right? Troy Hill is a
          murderer. He murdered his sister’s boyfriend? You are
          going to kill your sister’s boyfriend? What motive is there,
          why would he do that? Khalif Hill is going to kill his
          cousin’s boyfriend? Over what? According to them over
          some drug deal that had gone bad. You can fix that
          problem. You can fix that problem with fists if you need to.
          You are going to murder this man over that? Defense
          theory is insane. It is mind-boggling. It is insane.

                                     - 31 -
J-A04017-17



N.T., 3/27/15, at 68-69.30 The prosecutor did not emphasize that he was

stating a personal opinion, and did not refer to Appellant, Appellant’s

counsel, or any witness as “insane.” Rather, he asked the jury to consider

the logic of the defense theory given the facts of the case. We therefore do

not find these remarks, in context, would unavoidably create such bias and

hostility within the jurors as to prevent their rendering a true verdict.

Hanible, 30 A.3d at 465. The trial court therefore did not err in refusing to

grant Appellant’s motion for a mistrial.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/26/2017




____________________________________________
30
   Appellant has provided citations to three points at which the prosecutor
referred to the Appellant’s theory as “insane.” See Appellant’s Brief at 12
(citing N.T., 3/27/15, at 50, 62, and 68). However, Appellant made no
contemporaneous trial objection to the first two remarks, which were made
before the trial court asked Appellant to hold his objections. Therefore, they
are waived. See Galloway, 771 A.2d at 68-69.


                                          - 32 -